 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                               NO. C19-0290RSL
 9
                           Plaintiffs,

10
                    v.                                         ORDER DENYING MOTION FOR
                                                               LEAVE TO FILE A SECOND
11
      COSTCO WHOLESALE CORPORATION,                            DISPOSITIVE MOTION
      et al.,
12
                           Defendants.
13

14          This matter comes before the Court on the “Supplier Defendants’ Motion for Leave to
15   File Motion for Partial Summary Judgment on Kona “Blend” Products.” Dkt. # 121.1 The motion
16
     is DENIED. Local Civil Rule 7(e)(3) precludes the filing of “contemporaneous dispositive
17
     motions, each one directed toward a discrete issue or claim,” absent leave of the Court. The
18
     supplier defendants currently have a pending motion to dismiss. Although they argue that a
19

20   second dispositive motion should be permitted because (1) the filing will not have the effect of

21   circumventing the page limitations imposed by the Court and (2) a second motion was required
22   because the motion for summary judgment will rely on evidence while the pending motion to
23
     dismiss does not, neither argument is persuasive. The supplier defendants’ motions are a
24

25          1
              The supplier defendants filing the motion are Hawaiian Isles Kona Coffee Company, Ltd., BBC
26   Assets, LLC, L&K Coffee Co. LLC, Copper Moon Coffee, LLC, Gold Coffee Roasters, Inc., and
     Cameron’s Coffee and Distribution Company.
27
     ORDER DENYING MOTION FOR LEAVE
28   TO FILE A SECOND DISPOSITIVE MOTION - 1
 1   combined 38 pages, well beyond the 24-page limit of Rule 7(e). The Court regularly hears
 2   motions that involve more than one standard of review and is capable of considering matters
 3
     outside the pleadings only where appropriate.2
 4
            The supplier defendants could have and should have raised their laches argument in their
 5

 6   pending dispositive motion. Multiple motions at this point in the proceeding are not justified.

 7
            Dated this 23rd day of August, 2019.
 8

 9
                                                 A
10                                               Robert S. Lasnik
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            2
26            Motions to dismiss or, in the alternative, for summary judgment are common, as are motions to
     dismiss that raise both personal jurisdiction and Twombly issues.
27
     ORDER DENYING MOTION FOR LEAVE
28   TO FILE A SECOND DISPOSITIVE MOTION - 2
